GULOTTA, Judge,
dissenting.
I dissent from the majority opinion affirming the dismissal for untimeliness. The smaller-than-usual print on the almost illegible copy explaining the necessity of taking an appeal from the decision of the appeals referee within 10 days is not sufficiently eye-catching to constitute notice. The claimant in this case is a maid and probably untrained in the thorough reading and in the understanding of quasi-judicial documents. The eye-catching “FINDINGS OF FACT” are located in a prominent place on the document but the smaller-type instructions on appeal rights are not.